Citation Nr: 0726338	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-20 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for patellofemoral 
syndrome of the left knee, to include as due to undiagnosed 
illness and, if so, whether the reopened claim should be 
granted.

2.  Entitlement to service connection for a disability 
manifested by left leg discoloration, to include as due to 
undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to May 
1994, to include service in the Persian Gulf from May 1991 to 
September 1991.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that declined to reopen the previously 
denied claim for service connection for patellofemoral 
syndrome of the left knee, and denied service connection for 
a disability manifested by left leg discoloration.

In a May 2004 decision, the Board dismissed the veteran's 
petition to reopen his previously denied claim for service 
connection for patellofemoral syndrome of the left knee, on 
the basis of receipt of a written withdrawal of his appeal 
from his representative.

The veteran appealed the May 2004 Board dismissal to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2004 Joint Motion for Remand, the VA General 
Counsel and the veteran moved to vacate the Board dismissal 
and remand the case to the Board.  In an Order of December 
2004, the Court vacated the Board's decision and remanded the 
matter, pursuant to the Joint Motion.  

In June 2005, the Board reinstated the veteran's appeal, and 
remanded the matters for additional development.

In May 2006, the veteran testified during a hearing before 
the undersigned in Washington, D.C.  Also, during the 
hearing, the undersigned granted the veteran's request for a 
60-day abeyance, to submit additional documentary evidence.

In June 2006, the veteran's representative filed additional 
evidence with the Board, along with a motion for good cause 
for filing the evidence out of time, and a signed waiver of 
initial RO consideration of the evidence.  In August 2006, 
the undersigned allowed the motion and accepted the veteran's 
evidence for inclusion in the record.  See 38 C.F.R. § 
20.1304 (2006). 

In October 2006, the Board remanded the veteran's claims for 
further development.


FINDINGS OF FACT

1.  In an unappealed March 1997 rating decision, the RO 
denied entitlement to service connection for bilateral 
patellofemoral syndrome and joint pain of the knees as due to 
an undiagnosed illness.  The veteran was notified of the RO's 
action and did not appeal. 

2.  Evidence received since the March 1997 rating decision 
bears directly and substantially upon the specific matter 
under consideration regarding the veteran's claim for service 
connection for patellofemoral syndrome of the left knee, 
including as due to an undiagnosed illness, and is so 
significant as to warrant readjudication of the merits of the 
claim on appeal.

3.  The objective and probative evidence of record 
demonstrates that the veteran's complaints of left knee joint 
pain have been attributed to a medically diagnosed condition 
of patellofemoral syndrome.

4.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran's 
patellofemoral syndrome of the left knee is related to his 
active military service, and it is not otherwise due to an 
undiagnosed illness. 

5.  The objective and probative medical evidence of record 
demonstrates that the veteran's complaints of left leg 
discoloration have been attributed to a medically diagnosed 
condition of superficial venous distention.

6.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran's 
superficial venous distention of the left leg is related to 
his active military service, and it is not otherwise due to 
an undiagnosed illness. 


CONCLUSIONS OF LAW

1.  Evidence received since the March 1997  RO decision that 
denied the claim for service connection for bilateral 
patellofemoral syndrome and joint pain of the knees due to an 
undiagnosed illness, is new and material, and the claim for 
service connection for patellofemoral syndrome of the left 
knee, to include as due to an undiagnosed illness, is 
reopened.  38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a) 3.159 (2001-
2006).

2.  Patellofemoral syndrome of the left knee was not incurred 
in or aggravated by active military service, nor may it be 
presumed to be due to an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 5103-5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.317 (2006).

4.  Superficial venous distention was not incurred in or 
aggravated by active military service, nor may it be presumed 
to be due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 5103-5103A, 5107; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Regarding the issue of whether new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for patellofemoral syndrome of the left knee, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision to reopen the claim, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  
The record on appeal is sufficient to resolve the matter as 
to whether the claim should be reopened.  In its November 
2006 letter, the RO provided the veteran with notice 
consistent with the Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006) (VCAA notice requirements with respect to 
reopening claims). 

Regarding the issues of service connection for patellofemoral 
syndrome of the left knee and a disability manifested by left 
leg discoloration, to include as due to undiagnosed illness, 
in the letter dated November 2006, the RO informed the 
veteran of the evidence needed to substantiate the claims, 
what medical or other evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
The letter told the veteran that he was to let VA know about 
any evidence or information that he thought would support his 
claims.  This notice served to inform him of the need to 
submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
The November 2006 letter contained notice as to the elements 
required by Pelegrini and Dingess.

There was a timing deficiency with the November 2006 letter, 
because it was provided after the initial evaluation in 
February 2003.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  However, the timing deficiency was remedied by 
the readjudication of the claim after the notice was 
provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claims and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  Per the October 2006 remand 
instructions, the RO has obtained all the evidence reported 
by the veteran or suggested by the record.  He has not 
reported any missing VA or private medical records that need 
to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claims.  

Additionally, the veteran testified during a hearing before 
the undersigned in May 2006 and was afforded a VA examination 
in March 2007, in conjunction with his claims. 

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").



II. Legal Criteria

In order to grant service connection, on a direct basis, the 
evidence must establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

Service connection specifically requires competent evidence 
showing: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 
(2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran in this case is a Persian Gulf War veteran, 
having served in the Southwest Asia Theater of Operations 
during the Persian Gulf War from May 1991 to September 1991.  
38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  Accordingly, 
the VA provisions pertaining to Persian Gulf veterans are 
applicable to this case. 

The Board notes that the veteran contends that he has 
disorders from undiagnosed illnesses manifested by the 
symptomatology noted below, as a result of unknown 
environmental conditions to which he was exposed during his 
service in the Southwest Asia Theater of Operations.  In 
other words, he is claiming that his signs and symptoms are 
manifestations of his undiagnosed illness.

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(b); 71 Fed. Reg. 75669-672 (Dec. 
18, 2006) (extending the deadline to December 31, 2011 from 
December 31, 2006); see Neumann v. West, 14 Vet. App. 12, 22 
(2000), vacated on other grounds, 14 Vet. App. 304 (2001) 
(per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2); Neumann, supra.  Thus, 
although medical evidence of signs or symptoms is clearly not 
required to grant a claim, the regulation does require that 
there be some objective, independently verifiable evidence of 
the symptoms.  Id.

For purposes of § 3.317, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).

For purposes of § 3.317, the term "medically unexplained 
chronic multi symptom illness" means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multi symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of Section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, there is no requirement 
that there be competent evidence of a nexus between the 
claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is warranted.  See, e.g., Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994) (specifically addressing claims 
based on ionizing radiation exposure).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a claimant must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail). 

III. New and Material Evidence to Reopen the Claim for 
Service Connection for Patellofemoral Syndrome of the Left 
Knee, Including As Due to an Undiagnosed Illness

A March 1997 rating decision denied service connection for 
bilateral patellofemoral joint pain and joint pain of the 
knees due to an undiagnosed illness as there was no evidence 
of this condition during the veteran's military service.  The 
veteran did not appeal the March 1997 rating decision within 
a year, and it is final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the RO's March 1997 
rating decision that denied the veteran's claim for service 
connection for joint pain of the knees as due to an 
undiagnosed illness included the veteran's service medical 
records that are not referable to complaints or diagnosis of, 
or treatment for, knee pain.  Also of record was an August 
1996 VA examination report that includes a diagnosis of 
bilateral patellofemoral syndrome.

The March 1997 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
March 1997 decision, which was the last final adjudication 
that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
as in effect prior to August 29, 2001.  See Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  Moreover, 
Hodge stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

Changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, were effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in June 2001, the regulations in effect prior 
to August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

As noted, the appellant filed a claim to reopen entitlement 
to service connection in June 2001.

The question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of the March 1997 rating 
decision. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Evidence received since the March 1997 rating decision 
includes the veteran's May 2006 testimony to the effect that 
he had a continuity of left knee symptoms since initially 
injuring his left knee while he was in service in 1991.  The 
veteran stated that since the injury, he had problems with 
his left knee.  He said he made five parachute jumps before 
going to the Persian Gulf.

That evidence is new, and does bear directly on the question 
of whether the veteran has a left knee disorder related to 
active military service.  In the Board's opinion, this 
evidence provides a more complete picture of the veteran's 
disability and its origin, and thus does bear directly and 
substantially upon the specific matter under consideration 
and is so significant as to warrant reconsideration of the 
merits of the claim on appeal.  As that evidence addresses 
directly the basis for the prior denial of the claim, it is 
"new and material," and, consistent with law and judicial 
precedent, the claim must be reopened, especially in view of 
the low threshold for reopening articulated in the Hodge 
precedent.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claim for service connection for patellofemoral 
syndrome of the left knee, including as due to an undiagnosed 
illness, on a de novo basis.



(CONTINUED ON NEXT PAGE)

IV. Service Connection for Patellofemoral Syndrome of the 
Left Knee, Including As Due to an Undiagnosed Illness.

A. Factual Background

The veteran's available service medical records are negative 
for complaints or diagnosis of, or treatment for, a left knee 
injury.

Post service, in August 1996 the veteran underwent VA 
examination.  The veteran reported joint stiffness in his 
knees.  He stated that he had pain if he sat for more than an 
hour and then attempted to walk.  He denied redness, swelling 
or heat.  He had taken no medication for his knees and 
reported that to his knowledge he did not have any injury to 
his knees in the military.  On examination, his joints were 
within normal limits, he had a normal range of motion and 
there was no redness, no swelling, no tenderness and no heat.  
The x-rays of both of his knees were within normal limits.  
The diagnosis was mild patellofemoral syndrome bilaterally of 
the knees.

In April 2001 the veteran was seen at the Southeast Regional 
Medical Center and complained of left leg pain "for a 
while".  The symptoms happened after he got up and started 
walking.  

A May 2001 private medical record indicates that the veteran 
presented with complaints of left knee pain.  The diagnosis 
was a strained left hamstring tendon.

During a June 2001 Board hearing regarding his claim for an 
increased rating for service-connected hypertension, the 
veteran also stated that he had developed left knee pain. 

Results of an x-ray of the left knee performed by VA in April 
2004 reflected a normal left knee.

In April 2005 the veteran presented to the emergency room at 
the Richmond VAMC as he complained of left leg pain after he 
fell after his knee gave out.  The veteran reported having 
pain to the left knee that had been giving out for a long 
period of time.  X-rays of the veteran's left knee were 
negative for evidence of definite joint space effusion.  
There was soft tissue swelling anterior to the patella and 
superior to the patella most consistent with 
hemorrhage/bruising of the subcutaneous tissue in this region 
secondary to trauma/fall.  The diagnosis was pain in the left 
knee and it was noted that the left knee was mildly 
edematous.  

In May 2005, the veteran presented to the VAMC with 
complaints of continued knee swelling, stiffness and pain.  
In June 2005 he was seen for a follow up.  The diagnosis was 
patellar tendonitis.

During his May 2006 Board hearing, the veteran stated that 
during his service he made a total of 5 parachute jumps 
before he went to the Persian Gulf.  He stated that he first 
noticed problems with his left knee when he came back from 
the Persian Gulf as he had a little sharp pain and swelling.  
The veteran reported that despite noticing the pain while in 
service, he did not recall receiving treatment for this 
during service.

In March 2007 the veteran underwent VA examination.  The 
examiner noted that patellofemoral pain syndrome had been 
diagnosed in the past.  The veteran reported wear and tear of 
the left knee in the military.  While the veteran reported 
that he experienced some pain and discomfort during the 
military, he did not seek medical care during this time.  He 
reported that his 5 parachute jumps were hard on his knee.  
The veteran had no present complaints of chronic pain but had 
daily morning aching of the left knee.  An examination of the 
left knee revealed no swelling.  He was slightly tender to 
palpation superior to the patella.  X-rays revealed normal 
bone density, no fracture, no dislocation and no joint 
effusion.  The veteran had possible quadriceps tendonitis.  
The diagnosis was left knee patellofemoral syndrome.  The 
examiner concluded that she believed that left knee 
patellofemoral syndrome was present but that she was unable 
to say without resorting to mere speculation whether or not 
this was caused by or incurred during military service.  The 
examiner noted that while the veteran claimed that it was, 
there was nothing in the service medical records because he 
did not seek medical care.  

B. Legal Analysis

The veteran seeks service connection for a condition of his 
left knee that he claims is patellofemoral syndrome, and has 
been specifically diagnosed as patellofemoral syndrome (i.e., 
for an actual disability, as opposed to an undiagnosed 
illness), and patellofemoral syndrome is not a medically 
unexplained multisystem illness, thus, service connection is 
not available under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.117.

The question of whether the diagnosed patellofemoral syndrome 
of the left knee is etiologically related to service, on a 
direct basis, however, remains.  The answer to this question 
is in the negative insofar as there is no competent evidence 
of a nexus between an in-service injury and the currently 
diagnosed patellofemoral syndrome.  

The veteran has contended that service connection should be 
granted for patellofemoral syndrome of the left knee.  
Although the evidence shows that the veteran currently has 
patellofemoral syndrome in his left knee, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that his lower 
extremities were not treated for joint pain in service and 
the first post service evidence of record of left knee 
patellofemoral syndrome is from 1996, more than 2 years after 
the veteran's separation from service.  In fact, in March 
2007 a VA examiner was unable to say, without resorting to 
mere speculation, whether or not the veteran's patellofemoral 
syndrome of the left knee was caused by or incurred during 
military service, noting that it was unmentioned in the 
service medical records and the veteran was not aware of it.  
In short, no medical opinion or other medical evidence 
relating the veteran's left knee patellofemoral syndrome to 
service or any incident of service has been presented.

Aside from the veteran's claim that he injured his knee as a 
result of his 5 parachute jumps in 1991, there is no 
probative evidence of an in service event.  The Board also 
notes that at his August 1996 VA examination, the veteran 
reported that, to his knowledge, he did not have any injury 
to his knees in the military.

The evidence in favor of a link between a current disability 
and an injury or disease in service consists of the veteran's 
report at his March 2006 hearing of a continuity of 
symptomatology since service.

The veteran's claims of a continuity of symptomatology are 
not sufficient to establish a relationship between the in-
service disease and the current disorder.  As a lay person, 
he is not competent to render an opinion on matters of 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The medical records do not contain any evidence that the 
current left knee patellofemoral syndrome is related to any 
disease or injury during service.  The VA examiner in March 
2007 concluded that she was unable to say without resorting 
to mere speculation whether or not this was caused by or 
incurred during military service because there was nothing in 
the veteran's service medical records.

However, service connection may not be predicated on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; see 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a "yes" 
or "no" answer to the question of whether there is a causal 
relationship between one disorder and another is "non- 
evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).

On the basis of the above analysis, all of the competent 
medical evidence is against the conclusion that the veteran 
has left knee patellofemoral syndrome related to his active 
service or due to a "qualifying chronic disability".  All 
of the competent medical evidence supports the conclusion 
that the veteran's left knee patellofemoral syndrome is not 
to his active service, or a service-connected disability, and 
is not due to a "qualifying chronic disability".  
Therefore, a preponderance of the evidence is against the 
veteran's claim for service connection for left knee 
patellofemoral syndrome, including as due to an undiagnosed 
illness.

V.  Service Connection for a Disability Manifested by Left 
Leg Discoloration, Including as Due to an Undiagnosed Illness

A.  Factual Background

The veteran's available service medical records are negative 
for treatment, complaints or diagnoses related to a 
disability manifested by left leg discoloration.

Post service, in April 2001, the veteran presented to the 
Southeast Regional Medical Center and complained of having 
left leg pain "for a while".  The symptoms happened after 
he got up and started walking.  He underwent a left lower 
extremity duplex venous scan.  The veteran reported left calf 
pain for about 2 to 3 weeks.  There was no evidence of deep 
vein thrombosis in the left lower extremity.

In May 2001 the veteran presented to the VAMC with complaints 
of left knee pain.  The diagnosis was a strained left 
hamstring tendon.

A private outpatient treatment record dated in October 2002 
reflects that the veteran had tinea versicolor of the shin.

During his May 2006 Board hearing, the veteran stated that he 
first noticed the discoloration in his skin around 2000.  The 
veteran had itching and burning symptoms.

In March 2007 the veteran underwent a VA examination for his 
left politeal leg discoloration.  The veteran reported that 
he was unaware of this condition in the military.  There was 
some darkening behind the left knee.  The veteran reported 
that it did not hurt and he was unaware of it until someone 
pointed it out to him when he was out of the military.  It 
was not tender to palpation.  It was not disfiguring and he 
had not sought any care for it.  It was not progressive, 
there were no local symptoms and there was no itching or 
tenderness.  There was no malignancy.  A physical examination 
revealed mild superficial, very small varicosity over the 
left popliteal area which was nontender, nondisfiguring and 
not symptomatic at all.  The diagnosis was a superficial vein 
in the left politeal area.  The examiner noted that a 
disability manifested by left leg discoloration was present 
on examination.  The examiner concluded that without 
resorting to speculation, she was unable to say whether it 
was there in service and the veteran did not know this 
either.  The examiner stated that the veteran had a diagnosis 
of superficial venous distention and she was unable to state 
whether this was present in military service or aggravated by 
military service since it was not mentioned in the service 
medical records and the veteran was not aware of it.

B. Legal Analysis

The veteran seeks service connection for a condition of his 
left leg that he claims is discoloration, and has been 
specifically diagnosed as superficial venous distention 
(i.e., for an actual disability, as opposed to an undiagnosed 
illness), and superficial venous distention is not a 
medically unexplained multisystem illness, thus, service 
connection is not available under the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.117.

The question of whether the diagnosed superficial venous 
distention of the left leg is etiologically related to 
service, on a direct basis, however, remains.  The answer to 
this question is in the negative insofar as there is no 
competent evidence of a nexus between an in-service injury 
and the currently diagnosed superficial venous distention.

The veteran has contended that service connection should be 
granted for his left leg discoloration diagnosed as 
superficial venous distention.  Although the evidence shows 
that the veteran currently has superficial venous distention, 
no competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his 
lower extremities were not treated for discoloration in 
service and the first post service evidence of record of left 
leg superficial venous distention is from 2007, 13 years 
after the veteran's separation from service.  In fact, in 
March 2007, the VA examiner stated that she was unable to 
say, without resorting to mere speculation, whether or not 
the veteran's superficial venous distention of the left leg 
was caused by or incurred during military service, noting 
that it was unmentioned in the service medical records and 
the veteran was unaware of it.  In short, no medical opinion 
or other medical evidence relating the veteran's left leg 
superficial venous distention to service or any incident of 
service has been presented.

The evidence in favor of a link between a current disability 
and an injury or disease in service consists of the veteran's 
recent report at his March 2006 hearing.

However, as a lay person, he is not competent to render an 
opinion on matters of medical causation.  Grottveit v. Brown, 
supra; Espiritu v. Derwinski, supra.  

The medical records do not contain any evidence that the 
current superficial venous distention is related to any 
disease or injury during service.  The VA examiner in March 
2007 concluded that she was unable to state whether this was 
present in military service or aggravated by military service 
since it was not mentioned in the service medical records and 
the veteran was not aware of it.  See Perman, Obert, supra.

On the basis of the above analysis, all of the competent 
medical evidence is against the conclusion that the veteran 
has left leg discoloration, diagnosed as superficial venous 
distention, related to his active service or due to a 
"qualifying chronic disability".  All of the competent 
medical evidence supports the conclusion that the veteran's 
left leg discoloration is not due to his active service, or a 
service-connected disability, and is not due to a 
"qualifying chronic disability".  Therefore, a 
preponderance of the evidence is against the veteran's claim 
for service connection for left leg discoloration, including 
as due to an undiagnosed illness.

VI. Both Disorders

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. at 495.  Thus, 
while the veteran is competent to report symptoms, he does 
not have medical expertise.  There is no evidence showing, 
and the veteran does not assert, that he has had sufficient 
medical training to provide competent medical evidence as to 
the etiology of his claimed left knee patellofemoral syndrome 
and left leg discoloration.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed left knee patellofemoral syndrome and left 
leg discoloration.  The preponderance of the evidence is 
therefore against the appellant's claims of entitlement to 
service connection for left knee patellofemoral syndrome and 
left leg discoloration.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
patellofemoral syndrome of the left knee and left leg 
discoloration is not warranted.





(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for patellofemoral syndrome 
of the left knee, to include as due to undiagnosed illness is 
reopened, and the appeal is, to that extent, granted.

Service connection for patellofemoral syndrome of the left 
knee, to include as due to undiagnosed illness or other 
qualifying chronic disability, is denied.

Service connection for a disability manifested by left leg 
discoloration, to include as due to undiagnosed illness or 
other qualifying chronic disability, is denied. 



____________________________________________
D. J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


